Deni el (4leg k@ase 5:18-md-02827-EJD Document 432 Filed 07/14/20 Page 1 of 2

165 MH Palmer Lled. _)
Mackioan Hel 5 AI U0 ( Me 7,202
(313) 600 0776

Re. En re fy ple Tne. Dov ce. Rete, WONT L haahen, Case Ne. /P-

ip | ) Mb-@827-E77
Lh
Objection UNI RECEIVED
; JUL 13 2020
//} tt p | CHEE the Court SUSAN ¥. SOONG
/h ay NORTHERN DisTRIe ¢ OF CALIFORNIA
SAN JOSE

dnd LL wee br bummer of an
Lee att pvoel openly S y stent
of te/ mune pssves, L had

yy | ev’ Ac cevwt

L ove
Powe = SE ony |
awl oxpent ence 6k
+n se Inked aod vee by .
fay tao foe ture years. Hippie Che lil have ths
US45e dato. +rak  ovttests fiwt L ouned wrod

. tT. obo
dt pf tine LE

nye awe te prove aarprrere IOC fine. ae
bie box but had to yore ° “aX, i, |
Shodd be fEaress for oe Liv ave aHec S

ns vryselt, gien fou Kyple cam provably prove tale SAG oy

MvOIEe NOT

 
4tuatr pS 5:18 plpedetal afte Spocurtent abveretoorn a84/ bie 2 & Tne

agle. ops of proed ot euidenee, especialy as L Was Sneted bo

pine
migra

L2Qviel Elec ber,

 
